Bliss, J.
The order and judgment here appealed from reduced the 1937 assessment on respondent’s real property in the city of Albany from $800,000 to $400,000.
The 1936 assessment on this same property was before our court and the Court of Appeals. (People ex rel. Hilton v. Fahrenkopf, 254 App. Div. 397; revd., 279 N. Y. 49.) The latter court in that case reversed a determination by our court and held that the Special Term’s $800,000 finding of value was more in accord with the weight of the evidence than the finding by our court that the full value was $556,050. As was there stated by the Court of Appeals, the value of property for taxation as adjudicated in one year may be evidence of its assessable value for a succeeding year. Consequently the finding of value by the Court of Appeals for the year 1936 is entitled to great weight and may not be disregarded. The evidence that the premises in question were on July 1, 1937 leased for an annual rental of $45,000 net to the owners which was to be increased to $48,000 per year net on August 1, 1937, is also entitled to great weight.
The referee and the Special Term erred in failing to give any weight to the testimony of sales of real property made by banks in the city of Albany during the year in question. Section 293 of the Tax Law states that “ evidence as to actual sales of real property within the tax district that occurred during the year in which the assessment under review was made may be given by either party.” The statute makes no distinction between bank sales and other sales. It makes all actual sales some evidence of value. The referee erroneously stated that selling price alone of real property sold by banks could not be considered as establishing the market value of these parcels. The selling prices of these parcels which were sold by banks were some evidence of the market value of those parcels. This testimony should not have been wholly disregarded.
The finding of value in the instant case is so wholly at variance with the value fixed for the previous year by the Special Term and affirmed by the Court of Appeals and so inconsistent with the annual net rental return from the property that the order and judgment must be reversed and the issues determined anew.
*481The order and judgment appealed from should be reversed.
McNamee and Heffebnan, JJ., concur; McNamee, J., in a separate opinion; Hill, P. J., dissents, with an opinion, in which Rhodes, J., concurs.